DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Biber et al (2014/0371975) in view of Bishop (B. Bishop, “Teaching Robot Design: Locomotion Beyond Differential Drive,” Proceedings of the 2005 American Society for Engineering Education Annual Conference and Exposition, 2004).

Regarding applicant claim 1, Biber teaches a robotic work tool comprising at least two rear wheels (fig. 1 and paragraph 23 regarding autonomous lawnmower 10 comprising rear drive wheels 14 and 16), at least one front wheel (see Biber fig. 1 and paragraph 25 regarding wheel 46) and a controller for controlling the propulsion of the robotic work tool (see Biber fig. 1 and paragraph 23 regarding evaluating unit 22 and regulating unit 40) and a level detection device (see Biber figure 1 and paragraph 23 regarding sensor unit 23.  See also paragraph 33 regarding the autonomous lawnmower being configured to adjust the driving strategy when it is moving on a slope), wherein the robotic work tool is configured to detect a downwards slope (see id).
Biber does not teach where the robotic work tool is configured to turn and reverse down the downwards slope when the downwards slope is detected.
Bishop teaches where an outdoor robot, such as the robot in Biber, can be configured to reverse down a detected downward slope (see Bishop page 1 regarding a terrain challenge course for robots.  See also fig. 4 and page 4 where the robots are configured to travel down the hill in the reverse direction).
It would have been obvious to one of ordinary skill in the art to modify the system in Biber such that the robot reverses downhill, as taught in Bishop, because this increases the stability of the robot (see Bishop page 4).
Regarding applicant claim 2, Bishop discloses the robotic work tool wherein the robotic work tool is further configured to reverse to substantially flat ground when the downwards slope is detected and then turn to reverse down the downwards slope (see Bishop page 4).
Regarding applicant claim 3, Bishop discloses wherein the robotic work tool is further configured to detect a direction of the downwards slope and turn to so that a rear of the robotic work tool faces the direction of the downwards slope (see Bishop page 4 stability purposes and at lower speeds”).
Regarding applicant claim 4, Bishop discloses wherein the robotic work tool is further configured to detect an end of the downwards slope and then turn and proceed forwards (see Bishop page 4)
Regarding applicant claim 5, Biber discloses wherein the robotic work tool is a robotic lawnmower (see Biber paragraph 4 and 14, “autonomous lawnmower”).

Regarding applicant claim 6, Biber teaches a robotic work tool comprising at least two rear wheels (see Biber fig. 1 and paragraph 23 regarding autonomous lawnmower 10 comprising rear drive wheels 14 and 16), at least one front wheel (see Biber fig. 1 and paragraph 25 regarding wheel 46) and a controller for controlling the propulsion of the robotic work tool (see Biber fig. 1 and paragraph 23 regarding evaluating unit 22 and regulating unit 40) and a level detection device (see Biber figure 1 and paragraph 23 regarding sensor unit 23.  See also paragraph 33 regarding the autonomous lawnmower being configured to adjust the driving strategy when it is moving on a slope), wherein the robotic work tool is configured to detect a downwards slope (see id).
Biber does not teach where the robotic work tool is configured to turn and reverse down the downwards slope when the downwards slope is detected.
Bishop teaches where an outdoor robot, such as the robot in Biber, can be configured to reverse down a detected downward slope (see Bishop page 1 regarding a terrain challenge course for robots.  See also fig. 4 and page 4 where the robots are configured to travel down the hill in the reverse direction).
It would have been obvious to one of ordinary skill in the art to modify the system in Biber such that the robot reverses downhill, as taught in Bishop, because this increases the stability of the robot (see Bishop page 4).

Regarding applicant claim 7-8, Biber teaches a robotic work tool comprising at least two rear wheels (see Biber fig. 1 and paragraph 23 regarding autonomous lawnmower 10 comprising rear drive wheels 14 and 16), at least one front wheel (see Biber fig. 1 and paragraph 25 regarding wheel 46) and a controller for controlling the propulsion of the robotic work tool (see Biber fig. 1 and paragraph 23 regarding evaluating unit 22 and regulating unit 40) and a level detection device (see Biber figure 1 and paragraph 23 regarding sensor unit 23.  See also paragraph 33 regarding the autonomous lawnmower being configured to adjust the driving strategy when it is moving on a slope), wherein the robotic work tool is configured to detect a downwards slope (see id).
Biber does not teach where the robotic work tool is configured to turn and reverse down the downwards slope when the downwards slope is detected.
Bishop teaches where an outdoor robot, such as the robot in Biber, can be configured to reverse down a detected downward slope (see Bishop page 1 regarding a terrain challenge course for robots.  See also fig. 4 and page 4 where the robots are configured to travel down the hill in the reverse direction).
see Bishop page 4).
Regarding applicant claim 9, Bishop discloses the robotic work tool wherein the robotic work tool is further configured to reverse to substantially flat ground when the downwards slope is detected and then turn to reverse down the downwards slope (see Bishop page 4).
	Regarding applicant claim 10, Bishop discloses wherein the robotic work tool is further configured to detect a direction of the downwards slope and turn to so that a rear of the robotic work tool faces the direction of the downwards slope (see Bishop page 4 regarding vehicles to traverse the hill downward in the opposite direction that in which they ascended the previous hill for stability purposes and at lower speeds).
	Regarding applicant claim 11, Bishop discloses wherein the robotic work tool is configured to detect an end of the downwards slope and then turn and proceed forwards (see Bishop page 4).
Regarding applicant claim 12, Biber discloses wherein the robotic work tool is a robotic lawnmower (see Biber paragraph 4 and 14, “autonomous lawnmower”).
Regarding applicant claim 13, Biber discloses wherein the at least two rear wheels are independently drivable to steer the robotic work tool and the at least one front wheel is configured to freely pivot (see Biber paragraph 25, support wheel 46 is mounted in a rotatable manner and paragraph 26 discussing drive wheels 14 and 16).
	Regarding applicant claim 14, Biber discloses wherein the at least two rear wheels are configured to steer the robotic work tool, and wherein traction of the at least 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661